DETAILED ACTION
This office action is in response to the applicant’s amendments filed on 11/18/2021.
Currently claims 1, 6-14 and 16-20 are pending in the application.

EXAMINER’S AMENDMENT
Rejoinder
Independent claims 1 and 14 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 06/10/2021, is hereby withdrawn and claims 9-11 and 16-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 9-11 and 16-19 require all the limitations of an allowable claim.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Minor Claim Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 11 (currently amended) - The display panel of claim 9, wherein the display-driving sub-circuit of the at least one pixel circuit is configured to be same as each other display-driving sub-circuit to display a sub-pixel image based on respective data voltage when the control transistor is turned on to allow the driving current to bypass the at least one photoresistor.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/05/2021 were filed before the mailing date of the office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.


Allowable Subject Matter
In light of applicant’s amendments filed on 11/18/2021,
Claims 1, 6-14 and 16-20 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2018/0053032 A1 to Ding teaches, a display panel comprising: a substrate (as designated in Fig. 1A; [0028]); 
a transistor layer (as designated in Fig. 1A; [0028]; transistors are formed in the transistor layer) on the substrate; 

    PNG
    media_image1.png
    392
    746
    media_image1.png
    Greyscale

a pixel-defining layer (as designated in Fig. 1A; [0028]; on left side of organic light emitting configuration 150) on a side of the transistor layer distal to the substrate to divide the display panel into a plurality of subpixel regions (as designated in Fig. 1A, including organic light emitting configuration 150 and photosensitive identification device 130; Fig. 1A; [0028]), 

a plurality of organic light-emitting diodes (part of 150; Fig. 1A; [0029]; i.e. plurality of organic light-emitting diodes) formed on the transistor layer respectively on the plurality of subpixel regions; and 
a plurality of pixel circuits (as designated in Fig. 13A, it is broadly organic light-emitting configuration 150; [0060]) respectively formed in the transistor layer respectively on the plurality of subpixel regions, 
a respective one of the plurality of pixel circuits including at least a display-driving sub-circuit (as designated in Fig. 13A; [0060]) coupled to one of the plurality of organic light-emitting diodes (as designated in Fig. 13A; [0060]), 
Note: A display device has a very large number of pixels, hence a plurality of pixel circuit and a plurality of organic light emitting diodes.

    PNG
    media_image2.png
    442
    537
    media_image2.png
    Greyscale

wherein at least one pixel circuit (as designated in Fig. 13A) in the at least one of the plurality of subpixel regions (as designated in Fig. 1A) includes a light-sensing sub-circuit (120 and 130; Fig. 1A; [0028]; i.e. photosensitive detection circuits and photosensitive identification devices) formed on the light-sensitive sub-region (as designated in Fig. 1A),
wherein a respective one of the plurality of organic light-emitting diodes (part of 150; Fig. 1A; [0029]; i.e. part of organic light-emitting configuration) comprises a first electrode (151) formed on a side of the transistor layer distal to the substrate (Fig. 1A; [0029]; Fig. 1A shows that the diode is formed on the top of transistor layer that is distal from the substrate), 
an organic light-emitting material (152; Fig. 1A; [0029]; i.e. light-emitting functional layer) on a side of the first electrode (151) distal to the substrate (Fig. 1A), and 
a second electrode (153) on a side of the organic light-emitting material (152) distal to the substrate (Fig. 1A), 

wherein the display-driving sub-circuit (as annotated in Fig. 13A; [0060]) of the respective one of the plurality of pixel circuits (as annotated in Fig. 13A; [0060]) comprises at least a driving transistor (transistor inside the circle as annotated in Fig. 13A) coupled to one or more switch transistors (Tp) and a storage capacitor (Cp) to receive a select voltage (through Gate node of Tp), an input data voltage (from Data line), and a power voltage (from PVDD) to generate a driving current charged from the power voltage to the first electrode layer (151; Fig. 1A and also top node of OLED in Fig. 13A) of the organic light-emitting diode (part of light emitting configuration 150) on one of the plurality of subpixel regions (as annotated in Fig. 1A) to drive the organic light- emitting diode (part of 150) to emit light for displaying a subpixel image (Fig. 14 teaches a process of how an image of the photosensitive identification of fingerprint can be displayed; Fig. 14; [0062] – [0065]) based on the input data voltage (from Data line) (Figures 1A and 13A; [0028] – [0029], [0060]).  
Furthermore, US Patent Pub # US 2016/0321987 A1 to Oh teaches, the light-sensing sub-circuit (sub-circuit containing 310; Fig. 2; [0048] i.e. light 

    PNG
    media_image3.png
    492
    519
    media_image3.png
    Greyscale

Furthermore, the combination of Ding and Oh teaches, wherein the light-sensing sub- circuit (sub-circuit containing 310) of the at least one pixel circuit comprises at least one photoresistor (310 is formed of photoresist; Fig. 2; [0049]; Oh Reference), 
the light-sensing sub-circuit (sub-circuit containing 310) being coupled to the driving transistor (T12) in parallel and configured to sense a photocurrent flowing through the at least one photoresistor in response to an incident light reflected from an object being scanned (Fig. 2; [0049] – [0051]; Oh Reference). 
Note: Image scanning is a usual functionality of a display panel of electronic devices.

    PNG
    media_image3.png
    492
    519
    media_image3.png
    Greyscale

Furthermore, US Patent Pub # US 2006/0007205 A1 to Reddy discloses, the photoresistor (S1; Fig. 6; [0113], [0161]; i.e. sensor, made of photoresist) coupled to a control transistor (T3; Fig. 6; [0161]; i.e. transistor which is in series with sensor S1) in series,
Note: This is a ‘intended use’ limitation for control transistor T3. Oh already teaches that photoresist 310 is connected in parallel to driving transistor T12. Reddy is brought in to show that a control transistor T3 can be advantageously connected to the sensor/photoresistor S1 in series. Thus it can be deduced that when combined, this series combination of sensor S1 and control transistor T3 would be connected in parallel to driving transistor T12 of Oh.

    PNG
    media_image4.png
    700
    514
    media_image4.png
    Greyscale

However, neither Ding nor any cited prior art, appear to explicitly disclose, in context, wherein the light-sensing sub- circuit further comprises a signal-reading transistor coupled to the at least one photoresistor and the control transistor, the signal-reading transistor being configured to connect a feedback IC to record the photocurrent sensed by the light-sensing sub-circuit.
Specifically, the aforementioned ‘wherein the light-sensing sub- circuit further comprises a signal-reading transistor coupled to the at least one photoresistor and the control transistor, the signal-reading transistor being configured to connect a feedback IC to record the photocurrent sensed by the light-sensing sub-circuit,’ is material to the inventive concept of the 

Amended independent claim 14 is allowable because the closest prior art US Patent Pub # US 2018/0053032 A1 to Ding teaches, a pixel circuit (as designated in Fig. 13A, it is broadly organic light-emitting configuration 150; [0060]) in a display panel having an image display mode (displays images that are scanned) and an image scan mode (scan an image) comprising: 
	Note: Displaying and image scanning are usual functionalities of a display panel of electronic devices.

    PNG
    media_image2.png
    442
    537
    media_image2.png
    Greyscale

a display-driving sub-circuit (as designated in Fig. 13A; [0060]) comprising at least a driving transistor (transistor inside the circle as annotated in Fig. 13A) and one or more switch transistors (Tp) coupled to a storage capacitor (Cp) to receive a select voltage (through Gate 
Furthermore, US Patent Pub # US 2016/0321987 A1 to Oh teaches, a light-sensing sub-circuit (sub-circuit containing 310) comprising at least one photoresistor (310 is formed of photoresist; Fig. 2; [0049]) to couple with the drive transistor (T12) to provide a photocurrent induced by the at least one photoresistor in response to an incident light reflected from an object being scanned by the display panel (taking a picture using the internal camera of the electronic device) to the first electrode (top node) of the light-emitting diode (OLED) during an image scan mode (picture taking mode) and allow the driving current to bypass the photoresistor during the image display mode (Fig. 2; [0049] – [0051]). 
Note: Displaying and image scanning are normal functionalities of a display panel of electronic devices. 

    PNG
    media_image3.png
    492
    519
    media_image3.png
    Greyscale

Furthermore, US Patent Pub # US 2006/0007205 A1 to Reddy discloses, the photoresistor (S1; Fig. 6; [0113], [0161]; i.e. sensor, made of photoresist) coupled to a control transistor (T3; Fig. 6; [0161]; i.e. transistor which is in series with sensor S1),

    PNG
    media_image4.png
    700
    514
    media_image4.png
    Greyscale

However, neither Ding nor any cited prior art, appear to explicitly disclose, in context, wherein the at least one photoresistor is coupled in series to the control transistor to couple with the driving transistor in parallel, wherein the control transistor is turned on to enable the light-sensing sub-circuit for providing the photocurrent through the photoresistor to the first electrode of the light-emitting diode during the image scan mode while the driving transistor is turned off, and the control transistor is turned off to allow the driving current to directly flow to the first electrode of the light-emitting diode during the image display mode, wherein the light-sensing sub-circuit further comprises a second control transistor coupled to the 
Specifically, the aforementioned ‘wherein the at least one photoresistor is coupled in series to the control transistor to couple with the driving transistor in parallel, wherein the control transistor is turned on to enable the light-sensing sub-circuit for providing the photocurrent through the photoresistor to the first electrode of the light-emitting diode during the image scan mode while the driving transistor is turned off, and the control transistor is turned off to allow the driving current to directly flow to the first electrode of the light-emitting diode during the image display mode, wherein the light-sensing sub-circuit further comprises a second control transistor coupled to the photoresistor and configured to collect a current value through the photoresistor to an integrated circuit,’ is material to the inventive concept of the application at hand to achieve an active-matrix organic light-emitting diode (AMOLED) display panel having an image scanning function.
Dependent claims 6-13 and 16-20 depend, directly or indirectly, on allowable independent claims 1 and 14, respectively. Therefore, claims 6-13 and 16-20 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


02/10/2022

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812